HOUCK, J.
TRIAL.
(590 Cg) Special requests to charge the jury before argument must be given, if they contain the law applicable to the issues raised by the pleadings and evidence.
AUTOMOBILES.
(50 Eb) In action. for damages to automobile by collision with defendant’s automobile, trial judge’s failure to read to jury part of General Code, Section 12614-2, providing that provisions thereof shall not exempt motor vehicles equipped with approved nonglare lenses, held not prejudicial error, in view of instruction that it was for jury to determine whether defendant controlled his headlights as required by such section on meeting plaintiff’s ear even if he complied with requirements as to nonglare headlights, and charge giving to jury applicable part of Section 6310-1 referring to spotlights.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.